

117 HR 260 IH: Women and Climate Change Act of 2021
U.S. House of Representatives
2021-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 260IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2021Ms. Lee of California (for herself, Mrs. Demings, Ms. Moore of Wisconsin, Ms. Schakowsky, Mr. Khanna, Ms. Barragán, Ms. Velázquez, Mr. Connolly, Mr. Panetta, Ms. Jayapal, Mr. Espaillat, Mr. Cleaver, Ms. Norton, Mr. Carson, Ms. Houlahan, Ms. Meng, Ms. Clarke of New York, Mrs. Carolyn B. Maloney of New York, Ms. Wild, Mr. Malinowski, Mr. Sherman, Ms. Roybal-Allard, Mr. Cohen, Mr. Sires, Ms. Underwood, Mr. Lowenthal, Mr. Danny K. Davis of Illinois, Mr. Blumenauer, Mr. Hastings, Mrs. Torres of California, Ms. Castor of Florida, Ms. Matsui, Ms. Jackson Lee, Mr. Pocan, Ms. Bass, Ms. Speier, and Ms. Chu) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo address the disparate impact of climate change on women and support the efforts of women globally to address climate change, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Women and Climate Change Act of 2021.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings.Sec. 3. Definitions.Sec. 4. Statement of policy.TITLE I—Strategies, Policies, and ProgramsSec. 101. Federal Interagency Working Group on Women and Climate Change.Sec. 102. Development and implementation of strategy and policies to prevent and respond to the effects of climate change on women globally.TITLE II—Oversight and AccountabilitySec. 201. Senior Coordinator for Women and Climate Change.Sec. 202. Briefing and report.2.FindingsCongress makes the following findings:(1)Women in the United States and around the world are the linchpin of families and communities and are often the first to feel the immediate and adverse effects of social, environmental, and economic stresses on their families and communities.(2)The United Nations has recognized, as one of the central organizing principles for its work, that no enduring solution to society’s most threatening social, economic and political problems can be found without the full participation, and the full empowerment, of the world’s women.(3)The United Nations Development Programme 2013 Human Development Report has found that the number of people living in extreme poverty could increase by up to 3,000,000,000 by 2050 unless environmental disasters are averted by coordinated global action.(4)Climate change is already forcing the most vulnerable communities and populations in developing countries to face unprecedented climate stress, including water scarcity and drought, as well as severe weather events and floods, which can lead to reduced agricultural productivity, food insecurity, and increased disease.(5)Climate change exacerbates issues of scarcity and lack of accessibility to primary natural resources, forest resources, and arable land for food production, thereby contributing to increased conflict and instability, as well as the workload and stresses on women farmers, who are estimated to produce 60 to 80 percent of the food in most developing countries.(6)Women will disproportionately face harmful impacts from climate change, particularly in poor and developing nations where women regularly assume increased responsibility for growing the family’s food and collecting water, fuel, and other resources.(7)Epidemics, such as malaria and zika, are expected to worsen and spread due to variations in climate, putting women (especially pregnant mothers and women who hope to become pregnant) and children without access to prevention and medical services at risk.(8)The direct and indirect effects of climate change have a disproportionate impact on mar­gi­nal­ized women, such as environmental refugees and displaced persons, migrants, religious, racial, or ethnic minorities, adolescent girls, lesbian and trans women, women living in poverty, and women and girls with disabilities and those who are living with HIV.(9)Conflict has a disproportionate impact on the most vulnerable communities and populations, including women, and is fueled in the poorest regions of the world by harsher climates, leading to migration, refugee crises, and conflicts over scarce natural resources, including land and water.(10)Displaced, refugee, and stateless women and girls face extreme violence and threats, including—(A)being forced to exchange sex for food and humanitarian supplies;(B)being at increased risk of rape, sexual exploitation, and abuse; and(C)being at increased risk for HIV, sexually transmitted infections (STIs), unplanned pregnancy, and poor reproductive health.(11)It is predicted that climate change will lead to increasing frequency and intensity of extreme weather conditions, precipitating the occurrence of natural disasters around the globe.(12)The relocation and death of women, and especially mothers, as a result of climate-related disasters often has devastating impacts on social support networks, family ties, and the coping capacity of families and communities.(13)The ability of women to adapt to climate change is constrained by a lack of economic freedoms, property and inheritance rights, and access to financial resources, education, family planning and reproductive health, and new tools, equipment, and technology.(14)Despite having a unique capacity and knowledge to promote and provide for adaptation to climate change, women often have insufficient resources to undertake such adaptation.(15)Women are shown to have a multiplier effect because women use their income and resources, when given the necessary tools, to increase the well-being of their children and families, and thus play a critical role in reducing food insecurity, poverty, and socioeconomic effects of climate change.(16)Women are often underrepresented in the development and formulation of policy regarding mitigation and adaptation to climate change, even though women are often in the best position to provide and consult on adaptive strategies.3.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and(B)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.(2)Climate changeThe term climate change means a change of climate that is attributed directly or indirectly to—(A)human activity; and(B)altering the composition of the global atmosphere.(3)Developing countryThe term developing country means a country classified by the World Bank as having a low-income or lower-middle-income economy.(4)Disparate impactThe term disparate impact refers to the historical and ongoing impacts of the pattern and practice of discrimination in employment, education, housing, banking, health, and nearly every other aspect of life in the economy, society, or culture that have an adverse impact on minorities, women, or other protected groups, regardless of whether such practices were motivated by discriminatory intent.(5)Environmental disastersThe term environmental disasters means specific events caused by human activity that result in seriously negative effects on the environment.(6)Environmental refugeesThe term environmental refugees means people displaced because of environmental causes, notably land loss and degradation, and natural disasters, who have left their community or country of origin.(7)Extreme povertyThe term extreme poverty means having an income level or living standard at a level of extreme deprivation based on living with income below 50 percent of the poverty line as established by the individual country at issue, or below $1.90 per day as determined by the World Bank.(8)Extreme weatherThe term extreme weather means unexpected, unusual, unpredictable, severe, or unseasonal weather that is at the extremes of the historical distribution range that has been seen in the past.(9)Federal agencyThe term Federal agency means any executive department, Government corporation, Government-controlled corporation, or other establishment in the executive branch of the Government (including the Executive Office of the President), or any independent regulatory agency.(10)Food insecurityThe term food insecurity means a lack of consistent access to food.(11)Most vulnerable communities and populationsThe term most vulnerable communities and populations means communities and populations, including women, impoverished communities, adolescent girls, people with disabilities, indigenous peoples, refugees, displaced persons, migrants, religious, racial, or ethnic minorities, lesbian and trans women, women living in poverty, women and girls with disabilities, and those who are living with HIV, who are at risk of substantial adverse impacts of climate change and have limited capacity to respond to such impacts.(12)PovertyThe term poverty means an income level and living standard insufficient to meet basic needs.4.Statement of policyIt is the policy of the United States, in partnership with affected countries, donor country governments, international financial institutions, international nongovernmental organizations, multilateral organizations, and civil society groups, especially those led by women, to combat the leading causes of climate change, mitigate the effects of climate change on women and girls, and elevate the participation of women in policy, program, and community decision-making processes with respect to climate change, by—(1)establishing the Federal Interagency Working Group on Women and Climate Change, the mission of which is to prevent and respond to the effects of climate change on women globally; and(2)implementing a coordinated, integrated, evidence-based, and comprehensive strategy on women and climate change throughout United States policies in the future.IStrategies, Policies, and Programs101.Federal Interagency Working Group on Women and Climate Change(a)EstablishmentThere is established in the Department of State a Federal Interagency Working Group on Women and Climate Change (in this Act referred to as the Working Group).(b)ChairpersonThe Senior Coordinator for Women and Climate Change designated pursuant to section 201 shall serve as the chairperson of the Working Group.(c)Membership(1)In generalThe Working Group shall be composed of one senior-level representative from each of the Federal agencies described in paragraph (2), as selected by the head of the respective agency from the senior ranks of that agency.(2)AgenciesThe agencies described in this paragraph are the following:(A)The Department of State, including—(i)the Office of Global Women’s Issues;(ii)the Office of Civil Rights;(iii)the Bureau of Oceans and International Environmental and Scientific Affairs;(iv)the Bureau of Population, Refugees, and Migration;(v)the Bureau of Democracy, Human Rights, and Labor; and(vi)the Bureau of International Organization Affairs.(B)The United States Agency for International Development.(C)The Centers for Disease Control and Prevention.(D)The Environmental Protection Agency.(E)The National Oceanic and Atmospheric Administration.(F)The National Institutes of Health.(G)The National Science Foundation.(H)The Council on Environmental Quality.(I)Such other agencies as may be designated by the Senior Coordinator for Women and Climate Change.(d)FunctionsThe Working Group shall—(1)coordinate and integrate the development of all policies and activities of the Federal Government across all agencies relating to—(A)combating the effects of climate change on women in the national and international sphere; and(B)improving the response and strategy of the Federal Government to fight climate change for the security of the United States and the international community;(2)allow each member of the Working Group to act as a representative for the Working Group within the Federal department or agency of such member to facilitate implementation of the Working Group policies within such department or agency;(3)ensure that all relevant Federal departments or agencies comply with appropriate guidelines, policies, and directives from the Working Group, the Department of State, and other Federal departments or agencies with responsibilities relating to climate change;(4)ensure that Federal departments or agencies, State governments, and relevant congressional committees, in consultation with nongovernmental organizations and policy experts in the field and State and local government officials who administer or direct policy for programs relating to climate change and women—(A)have access to, receive, and appropriately disseminate best practices in the administration of such programs;(B)have adequate resources to maximize the public awareness of such programs;(C)increase the reach of such programs;(D)share relevant data; and(E)issue relevant guidance; and(5)identify and disseminate best practices for improved collection on the part of each Federal department or agency of data relevant to the disparate impact of climate change on women, including in—(A)unpaid care work;(B)community advocacy, activism, and representation;(C)women’s and girls’ access to education;(D)access to comprehensive health care, including reproductive health and rights;(E)desertification and food insecurity;(F)community infrastructure, multilevel Government adaptability, and climate resilience;(G)climate and weather-related crisis response, including safety from gender-based violence; and(H)women’s involvement and leadership in the development of frameworks and policies for climate resilience.(e)ConsultationThe Working Group may consult and obtain recommendations from such independent nongovernmental policy experts, State and local government officials, independent groups and organizations, or other groups or organizations as the Senior Coordinator for Women and Climate Change determines will assist in carrying out the mission of the Working Group.(f)Frequency of meetingsThe Working Group shall—(1)meet not less frequently than once each quarter to discuss and develop policies, projects, and programs; and(2)meet with the Senior Coordinator for Women and Climate Change not less frequently than once each month to report on and discuss implementation of such policies, projects, and programs.102.Development and implementation of strategy and policies to prevent and respond to the effects of climate change on women globally(a)Initial strategy requiredNot later than 180 days after the date of the enactment of this Act, the Senior Coordinator for Women and Climate Change and the Ambassador-at-Large for the Office of Global Women’s Issues of the Department of State, in consultation with the Working Group, shall develop and submit to the appropriate congressional committees a United States National and International Strategy to prevent and respond to the effects of climate change on women.(b)ContentsThe strategy submitted under subsection (a) shall include—(1)recognizing the disparate impacts of climate change on women and the efforts of women globally to address climate change;(2)taking effective action—(A)to prevent and respond to climate change and mitigate the effects of climate change on women around the world; and(B)to promote gender equality, economic growth, public health, racial justice, and human rights;(3)implementing the United Nations Sustainable Development Goals listed in subsection (f), through and beyond 2030, as part of the strategy to prevent and respond to the effects of climate change on women globally;(4)implementing balanced gender participation to avoid reinforcing binary roles, especially among individuals from the communities most impacted, in climate change adaptation and mitigation efforts, including in governance and diplomatic positions within the United States Government;(5)working at the local, national, and international levels, including with individuals, families, and communities, to prevent and respond to the effects of climate change on women;(6)systematically integrating and coordinating efforts to prevent and respond to the effects of climate change on women internationally into United States foreign policy and foreign assistance programs;(7)investing in research on climate change through appropriate Federal departments or agencies and funding of university and independent research groups on the various causes and effects of climate change;(8)developing and implementing gender-sensitive frameworks in policies to address climate change that account for the specific impacts of climate change on women;(9)developing policies to support women who are particularly vulnerable to the impacts of climate change to prepare for, build their resilience to, and adapt to such impacts, including a commitment to increase education and training opportunities for women to develop local resilience plans to address the effects of climate change;(10)developing and investing in programs for the education and empowerment of women and girls in the United States and across the global community, including to gather information on how climate change is affecting their lives and for guidance on the needs of their families and communities in the face of climate change, in coordination with the diplomatic missions of other countries;(11)consulting with representatives of civil society, including nongovernmental organizations, community and faith-based organizations, multilateral organizations, local and international civil society groups, and local climate change organizations and their beneficiaries, that have demonstrated experience in preventing and responding to the effects of climate change on women;(12)supporting and building local capacity in developing countries, including with respect to governments at all levels and nongovernmental organizations (especially women-led), to prevent and respond to the effects of climate change on women;(13)developing programs to empower women in communities to have a voice in the planning, design, implementation, and evaluation of strategies to address climate change so that their roles and resources are taken into account;(14)including women in economic development planning, policies, and practices that directly improve conditions that result from climate change;(15)integrating a gender approach in all policies and programs in the United States that are globally related to climate change; and(16)ensuring that such policies and programs support women globally to prepare for, build resilience for, and adapt to, climate change.(c)UpdatesThe Senior Coordinator for Women and Climate Change shall—(1)consult with the Working Group to collect information and feedback; and(2)update the strategy and programs to prevent and respond to the effects of climate change on women globally, as the Senior Coordinator for Women and Climate Change considers appropriate.(d)Implementation plan and budget requiredNot later than 60 days after the date of the submittal of the strategy under subsection (a), the Senior Coordinator for Women and Climate Change shall submit to the appropriate congressional committees an implementation plan and budget for the strategy.(e)Assistance and consultationThe Senior Coordinator for Women and Climate Change shall assist and provide consultation to the Secretary of State in preventing and responding to the effects of climate change on women globally.(f)United Nations Sustainable Development Goals through and beyond 2030The United Nations Sustainable Development Goals listed in this subsection are the following:(1)Ending poverty in all its forms everywhere.(2)Ending hunger, achieving food security and improved nutrition, and promoting sustainable agriculture.(3)Ensuring healthy lives and promoting well-being for all and at all ages.(4)Ensuring inclusive, equitable, and quality education and promoting lifelong learning opportunities for all.(5)Achieving gender equality and empowering all women and girls.(6)Ensuring the availability and sustainable management of water and sanitation for all.(7)Ensuring access to affordable, reliable, sustainable, and modern energy for all.(8)Promoting sustained, inclusive, and sustainable economic growth, full and productive employment, and decent work for all.(9)Building resilient infrastructure, promoting inclusive and sustainable industrialization, and fostering innovation.(10)Reducing inequality within and among countries.(11)Making cities and human settlements inclusive, safe, resilient, and sustainable.(12)Ensuring sustainable consumption and production patterns.(13)Taking urgent action to combat climate change and its impacts.(14)Conserving and sustainably using the oceans, seas, and marine resources for sustainable development.(15)Protecting, restoring, and promoting sustainable use of terrestrial ecosystems, sustainably managing forests, combating desertification, and halting and reversing land degradation and biodiversity loss.(16)Promoting peaceful and inclusive societies for sustainable development, providing access to justice for all, and building effective, accountable and inclusive institutions at all levels.(17)Strengthening the means of policy implementation and revitalizing the global partnership for sustainable development.IIOversight and Accountability201.Senior Coordinator for Women and Climate Change(a)EstablishmentThe Ambassador-at-Large of the Office of Global Women’s Issues of the Department of State shall designate an individual to serve as a Senior Advisor, or equivalent role, who shall serve concurrently as the Senior Coordinator for Women and Climate Change.(b)DutiesThe Senior Coordinator for Women and Climate Change shall—(1)direct the activities, policies, programs, and funding of the Department of State relating to the effects of climate change on women, including with respect to efforts to prevent and respond to those effects;(2)advise the Secretary of State, the relevant heads of other Federal departments and independent agencies, and other entities within the Executive Office of the President, regarding the establishment of—(A)policies, goals, objectives, and priorities for addressing and combating the effects of climate change on women; and(B)mechanisms to improve the effectiveness, coordination, impact, and outcomes of programs relating to addressing and combating the effects of climate change on women, in coordination with experts in the field, nongovernmental organizations, and foreign governments; and(3)identify and assist in the resolution of any disputes that arise between Federal agencies relating to policies and programs to address and combat the effects of climate change on women or other matters within the responsibility of the Office of Global Women’s Issues.(c)ReportingThe Senior Coordinator for Women and Climate Change shall report to the Ambassador-at-Large for the Office of Global Women’s Issues and the Secretary of State.202.Briefing and reportNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Ambassador-at-Large and the Senior Coordinator for Women and Climate Change shall jointly—(1)brief the appropriate congressional committees on—(A)the effects of climate change on women; and(B)the prevention and response strategies, programming, and associated outcomes with respect to climate change; and(2)submit to the appropriate congressional committees an assessment of the human and financial resources necessary to fulfill the purposes of and carry out this Act.